Case 17-08837        Doc 77     Filed 05/13/19     Entered 05/13/19 15:34:56          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 08837
         Lloyd L Bailey
         Toya L Bailey
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 03/21/2017.

         2) The plan was confirmed on 12/13/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 02/04/2019.

         5) The case was Dismissed on 02/13/2019.

         6) Number of months from filing to last payment: 21.

         7) Number of months case was pending: 26.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-08837             Doc 77         Filed 05/13/19      Entered 05/13/19 15:34:56                Desc         Page 2
                                                            of 4



 Receipts:

           Total paid by or on behalf of the debtor                     $27,970.38
           Less amount refunded to debtor                                $1,292.30

 NET RECEIPTS:                                                                                            $26,678.08


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                          $4,018.00
     Court Costs                                                                        $0.00
     Trustee Expenses & Compensation                                                $1,181.15
     Other                                                                              $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                          $5,199.15

 Attorney fees paid and disclosed by debtor:                              $0.00


 Scheduled Creditors:
 Creditor                                                Claim         Claim            Claim       Principal      Int.
 Name                                          Class   Scheduled      Asserted         Allowed        Paid         Paid
 Acl Laboratories                          Unsecured          71.00           NA              NA            0.00       0.00
 Advocate Medical                          Unsecured          47.00           NA              NA            0.00       0.00
 Alliance One                              Unsecured         374.00           NA              NA            0.00       0.00
 Angelique Chambliss                       Priority            0.00    33,617.06        33,617.06           0.00       0.00
 Bayview Loan Servicing LLC                Secured        2,076.91       2,076.91        2,076.91      2,076.91        0.00
 Bayview Loan Servicing LLC                Secured       18,781.06     18,781.06        18,781.06           0.00       0.00
 Capital One Auto Finance                  Unsecured            NA       2,111.93        2,111.93           0.00       0.00
 Capital One Auto Finance                  Secured       11,611.93     11,611.93         9,500.00      4,180.20     440.09
 Capital One Bank Usa N.A.                 Unsecured         373.00           NA              NA            0.00       0.00
 City Of Chicago                           Secured       10,000.00            NA              NA            0.00       0.00
 City Of Chicago                           Secured       15,000.01            NA              NA            0.00       0.00
 Cnac - IL l115                            Unsecured           0.00           NA              NA            0.00       0.00
 Columbian life insurance                  Unsecured         305.00           NA              NA            0.00       0.00
 Comenity Bank/dots                        Unsecured           0.00           NA              NA            0.00       0.00
 Commonwealth Edison Company               Unsecured      2,165.00       2,208.44        2,208.44           0.00       0.00
 Cook County Treasurer                     Secured        4,000.00       6,888.24        6,888.24           0.00       0.00
 Cook County Treasurer                     Secured             0.00      8,002.13        8,002.13           0.00       0.00
 Dshs/Dcs Tacoma                           Priority            0.00           NA              NA            0.00       0.00
 Durham & Durham                           Unsecured         661.00           NA              NA            0.00       0.00
 Educational Credit Management Corp        Unsecured      4,717.00       4,775.41        4,775.41           0.00       0.00
 Federal Life Ins                          Unsecured      1,320.00            NA              NA            0.00       0.00
 First Midwest Bank Joliet                 Unsecured         162.00           NA              NA            0.00       0.00
 Goldman & Grant                           Unsecured      1,602.00            NA              NA            0.00       0.00
 Goldman & Grant                           Unsecured      5,606.00            NA              NA            0.00       0.00
 Goldman & Grant                           Unsecured      3,155.00            NA              NA            0.00       0.00
 Illinois Department Of Healthcare And Fam Unsecured         446.00           NA              NA            0.00       0.00
 Illinois Department Of Healthcare And Fam Priority            0.00    33,606.31        33,606.31           0.00       0.00
 Illinois Tollway                          Unsecured          64.00      1,192.40        1,192.40           0.00       0.00
 Ingalls Memorial Hospital                 Unsecured      1,508.00            NA              NA            0.00       0.00
 Little Company of Mary                    Unsecured         170.00           NA              NA            0.00       0.00
 Metrosouth                                Unsecured         132.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 17-08837            Doc 77   Filed 05/13/19    Entered 05/13/19 15:34:56                Desc       Page 3
                                                   of 4



 Scheduled Creditors:
 Creditor                                       Claim         Claim         Claim        Principal       Int.
 Name                                 Class   Scheduled      Asserted      Allowed         Paid          Paid
 Metrosouth Medical Center        Unsecured         697.00           NA           NA             0.00        0.00
 Metrosouth Medical Center        Unsecured      7,954.00            NA           NA             0.00        0.00
 Midway Emergency Physicians      Unsecured         944.00           NA           NA             0.00        0.00
 Midwest Emergency Associates     Unsecured      1,508.00         517.54       517.54            0.00        0.00
 Nicor Gas                        Unsecured         407.00        492.49       492.49            0.00        0.00
 Payday Loan Store                Unsecured      1,000.00         990.67       990.67            0.00        0.00
 Payday Loan Store                Unsecured           0.00      1,814.83     1,814.83            0.00        0.00
 Real Time Resolutions Inc        Unsecured           0.00        617.92       617.92            0.00        0.00
 Resurgent Capital Services       Unsecured         539.00        584.20       584.20            0.00        0.00
 Santander Consumer USA Inc       Secured       28,547.91     28,457.41     24,000.00       9,994.88      889.25
 Santander Consumer USA Inc       Unsecured            NA       4,457.41     4,457.41            0.00        0.00
 SilverLeaf                       Unsecured           0.00           NA           NA             0.00        0.00
 Statefarm Fire/casualty          Unsecured         144.00           NA           NA             0.00        0.00
 T-Mobile                         Unsecured      3,464.00            NA           NA             0.00        0.00
 Unimed Ltd - Metrosouth          Unsecured         336.00           NA           NA             0.00        0.00
 Village Of Riverdale             Unsecured           0.00           NA           NA             0.00        0.00
 Village of Riverdale             Secured           900.00          0.00       900.00         233.38         0.00
 WI SCTF                          Priority      35,000.00     33,617.06     33,617.06       3,664.22         0.00


 Summary of Disbursements to Creditors:
                                                               Claim           Principal                Interest
                                                             Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                  $18,781.06              $0.00                  $0.00
       Mortgage Arrearage                                 $2,076.91          $2,076.91                  $0.00
       Debt Secured by Vehicle                           $33,500.00         $14,175.08              $1,329.34
       All Other Secured                                 $15,790.37            $233.38                  $0.00
 TOTAL SECURED:                                          $70,148.34         $16,485.37              $1,329.34

 Priority Unsecured Payments:
        Domestic Support Arrearage                      $100,840.43           $3,664.22                  $0.00
        Domestic Support Ongoing                              $0.00               $0.00                  $0.00
        All Other Priority                                    $0.00               $0.00                  $0.00
 TOTAL PRIORITY:                                        $100,840.43           $3,664.22                  $0.00

 GENERAL UNSECURED PAYMENTS:                             $19,763.24                  $0.00               $0.00


 Disbursements:

          Expenses of Administration                           $5,199.15
          Disbursements to Creditors                          $21,478.93

 TOTAL DISBURSEMENTS :                                                                         $26,678.08



UST Form 101-13-FR-S (9/1/2009)
Case 17-08837        Doc 77      Filed 05/13/19     Entered 05/13/19 15:34:56            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 05/13/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
